Gileillan, C. J.
This case being similar to that of State v. Chicago, Mil. & St. Paul Ry. Co., 38 Minn. 281, (37 N. W. Rep. 782,) decided at the October term, 1887, the decision will follow the decis*164ion in that ease, and, upon the reasons stated in the. opinion filed in that case, let a peremptory writ of mandamus issue.
Note. On February 27, 1889, judgment was entered, and on March 11th the cause was removed by writ of error to the supreme court of the United States, the writ being allowed and a supersedeas bond approved by a justice of that court.